Citation Nr: 0711777	
Decision Date: 04/20/07    Archive Date: 05/01/07	

DOCKET NO.  05-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1984 to March 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in Reno, 
Nevada, that denied entitlement to the benefit sought.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2006), this case has been advanced on the Board's docket for 
good cause shown.  

The appeal is remanded to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.


REMAND

Based on a longitudinal review of the evidence of record, the 
Board regrets that additional development is in order before 
an equitable determination may be made.  The case has been 
more than adequately developed over the years and the veteran 
has been accorded more than one psychiatric examination for 
rating purposes by VA.  When the case was remanded by the 
Board in June 2006, the focus of the REMAND was to have the 
veteran accorded a psychiatric examination for the purpose of 
determining whether his disability picture was such as to 
warrant the diagnosis of PTSD.  However, the Board was not 
clear and the request to the examiner was not clear as to the 
desire to also have the examiner express an opinion as to the 
etiology of any other psychiatric disorder that might have 
been diagnosed following the examination.  The request for 
the examination in October 2006 referred exclusively to the 
question of the veteran's entitlement to service connection 
for PTSD.  Accordingly, the VA psychiatrist who examined the 
veteran in November 2006 noted that the purpose of the 
examination was "to establish PTSD diagnosis and related 
psycho-social impairment."  She gave an Axis I diagnoses of:  
Dysthymia; alcohol abuse and dependence, in remission per 
claimant; amphetamine abuse and dependence in remission, per 
claimant; marijuana abuse and dependence, in remission per 
claimant.  An Axis II diagnosis was made of a personality 
disorder, not otherwise specified, with borderline, 
dependent, anti-social features.  She noted that the veteran 
had a "long history of fair to poor psycho-social functioning 
and fair to poor quality of life.  Much of this was due to 
personality disorder.  It is not due to PTSD."  With regard 
to "other opinion," she indicated that "no other opinion was 
requested."  

Unfortunately, she did not, therefore, express an opinion as 
to the etiology of the veteran's dysthymia.  The Board notes 
that a review of the evidence of record reveals varying 
psychiatric diagnoses over the years, including a personality 
disorder, a major depressive disorder, dysthymia, and PTSD.  
The veteran was seen for psychiatric evaluation purposes on 
several occasions during service.  This included a period of 
hospitalization for psychiatric observation purposes in 
December 1987, at which time there was no Axis I diagnosis 
made.  He was given an Axis II diagnosis of mixed personality 
disorder, with passive-aggressive, dependent, and 
manipulative features.  The examiner was not asked to express 
an opinion as to whether the currently diagnosed dysthymia 
had any causal connection to the veteran's psychiatric 
difficulties while on active service. 

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The psychiatrist who examined the 
veteran at the VA medical facility in Las 
Vegas, Nevada, in November 2006, should 
be contacted and asked to review the file 
and express an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that any psychiatric 
disorder other than PTSD that is 
currently present, began during service 
or is related to service in any way.  The 
psychiatrist is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  However, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  The psychiatrist is requested 
to provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
this should be so indicated.  If the 
psychiatrist is not available, a 
psychiatric examination is authorized for 
the purpose of having the examiner 
express an opinion as to the etiology of 
any psychiatric disorder identified.  

2.  Thereafter, the AMC/RO must 
adjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the claim 
remains denied, VA should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative with an opportunity for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



